EXHIBIT 10.7


AMERISOURCEBERGEN CORPORATION
NONQUALIFIED STOCK OPTION GRANT TO EMPLOYEE
Participant:    Name
Number of Shares
Subject to Options:    Shares
Exercise Price:    
Date of Grant:    
Expiration Date:    
RECITALS
A.
By authority of the Board of Directors of AmerisourceBergen Corporation (the
“Company”), the Company has adopted The AmerisourceBergen Corporation Omnibus
Incentive Plan (the “Plan”) and as a result, shares thereunder are available for
grant to employees of the Company and its direct and indirect parent and
subsidiaries.

B.
The Administrator has decided to make a stock option grant as an inducement for
the Participant to continue in the Service of the Company (or any Parent or
Subsidiary) and to promote the best interests of the Company and its
stockholders.

C.
All capitalized terms in this Agreement, to the extent not otherwise defined in
one or more provisions of this Agreement, shall have the meanings assigned to
them in the Plan.

NOW, THEREFORE, in consideration of the foregoing and the premises contained
herein and intending to be legally bound:
1.
Grant of Option. Subject to the terms and conditions set forth in this Agreement
and in the Plan, the Company hereby grants to the Participant a nonqualified
stock option (the “Option”) to purchase shares of common stock of the Company
(“Shares”) at an exercise price of $___ per Share (the “Exercise Price”). The
Option shall become exercisable according to Section 2 below.

2.
Exercisability of Option. Subject to the provisions of Section 7, the Option
shall vest and become exercisable as of the following dates, if the Participant
is in Service as of the applicable date:

Date
Percentage Exercisable
 
25%
 
25%
 
25%
 
25%

Notwithstanding the above but subject to Section 7, the Option shall continue to
vest and become exercisable following the Participant’s cessation of Service if
such cessation is due to the Participant’s Voluntary Retirement (as defined
below).


1

--------------------------------------------------------------------------------




For purposes of this Agreement, “Voluntary Retirement” means any voluntary
termination by the Participant as an employee of the Company (or any Parent or
Subsidiary) (i) after reaching age sixty-two (62) and completing sixty (60) full
months of continuous employment with the Company and/or its Parent or
Subsidiaries or (ii) after reaching age fifty-five (55) where the Participant’s
age plus years of continuous employment with the Company and/or its Parent or
Subsidiaries equals at least seventy (70).
3.    Term of Option.
(a)
The Option shall have a term of seven years from the date of grant and shall
terminate at the expiration of that period on _____________ (the “Expiration
Date”), unless it is terminated at an earlier date pursuant to the provisions of
this Agreement or the Plan.

(b)
The option term specified in Section 3(a) shall terminate (and the Option shall
cease to be outstanding) prior to the Expiration Date should any of the
following provisions become applicable:

(i)
Should the Participant cease to remain in Service for any reason other than a
voluntary termination or for Cause while the Option is outstanding, then the
Participant (or any other person or persons exercising the Option) shall have a
one (1)-year period measured from the date of such cessation of Service during
which to exercise the Option, but in no event shall this option be exercisable
at any time after the Expiration Date.

(ii)
Should the Participant’s Service terminate by reason of his or her voluntary
termination (other than due to the Participant’s Voluntary Retirement) then the
Participant (or any other person or persons exercising the Option) shall have a
three (3)-month period measured from the date of such cessation of Service
during which to exercise the Option, but in no event shall this option be
exercisable at any time after the Expiration Date.

(iii)
The applicable period of post-Service exercisability in effect pursuant to the
foregoing provisions of this Section 3(b) shall automatically be extended by an
additional period of time equal in duration to any interval within such
post-Service exercise period during which the exercise of the Option or the
immediate sale of the Shares acquired under the Option cannot be effected in
compliance with applicable federal and state securities laws, but in no event
shall such an extension result in the continuation of the Option beyond the
Expiration Date.

(iv)
Should the Participant's Service be terminated for Cause, or should the
Participant otherwise engage in conduct constituting grounds for termination for
Cause while the Option is outstanding, then the Option, whether or not vested
and exercisable, shall terminate immediately and cease to be outstanding.

(c)
During the limited period of post-Service exercisability, the Option may not be
exercised in the aggregate for more than the number of Shares for which the
Option is, at the time of the Participant’s cessation of Service, vested and
exercisable pursuant to the schedule specified in Section 2. Except as otherwise
provided in Section 2 or except to the extent (if any) specifically authorized
by the Administrator pursuant to an express written agreement with the
Participant, the Option shall not vest or become exercisable for any additional
Shares following the Participant’s cessation of Service. Upon the expiration of
such limited exercise period or (if earlier) upon the Expiration Date, the
Option shall terminate and cease to be outstanding for any Shares for which the
Option has not otherwise been exercised.



2

--------------------------------------------------------------------------------




4.    Exercise Procedures.
(a)
In order to exercise the Option with respect to all or any of the Shares for
which the Option is at the time exercisable, the Participant (or any other
person or persons exercising the Option) must take the following actions:

(i)
Execute and deliver to the Company a notice of exercise (in the form prescribed
by the Company) as to the Shares for which the Option is exercised or comply
with such other procedures as the Company may establish for notifying the
Company of the exercise of the Option for one or more Shares.

(ii)
Pay the aggregate Exercise Price for the purchased Shares in one or more of the
following forms:

(A)
cash or check made payable to the Company;

(B)
by having the Company withhold Shares otherwise available upon exercise of the
Option with a Fair Market Value on the date of exercise equal to the aggregate
Exercise Price for the purchased Shares; or

(C)
through a “cashless exercise” procedure approved by the Company pursuant to
which the Participant (or any other person or persons exercising the Option)
shall concurrently provide irrevocable instructions (i) to a brokerage firm
(reasonably satisfactory to the Company for purposes of administering such
procedure in accordance with the Company’s pre-clearance/pre-notification
policies) to effect the immediate sale of the purchased Shares and remit to the
Company, out of the sale proceeds available on the settlement date, sufficient
funds to cover the aggregate Exercise Price payable for the purchased Shares
plus all applicable Taxes required to be withheld by the Company by reason of
such exercise and (ii) to the Company to deliver the certificates for the
purchased Shares directly to such brokerage firm on such settlement date in
order to complete the sale.

Except to the extent the sale and remittance procedure is utilized in connection
with the Option exercise, payment of the Exercise Price must accompany the
notice of exercise (or other notification procedure) delivered to the Company in
connection with the Option exercise.
(iii)
Furnish to the Company appropriate documentation that the person or persons
exercising the Option (if other than the Participant) have the right to exercise
the Option.

(iv)
Make appropriate arrangement with the Company for the satisfaction of all Taxes
required to be withheld in connection with the Option exercise.

(b)
The obligation of the Company to deliver Shares upon exercise of the Option
shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the
Administrator, including such actions as Company counsel shall deem necessary or
appropriate to comply with relevant securities laws and regulations. The Company
may require that the Participant (or other person or persons exercising the
Option after the Participant's death) represent that the Participant is
purchasing Shares for the Participant's own account and not with a view to or
for sale in connection with any distribution of the Shares, or such other



3

--------------------------------------------------------------------------------




representation as the Administrator deems appropriate. All obligations of the
Company under this Agreement shall be subject to the rights of the Company as
set forth in the Plan to withhold amounts of federal, state and local income and
employment taxes required to be withheld in connection with the exercise of the
Option (“Taxes”), if applicable.
5.
Change in Control. The provisions of the Plan applicable to a Change in Control
shall apply to the Option, and the Administrator may take such actions as it
deems appropriate pursuant to the Plan.

6.
Restrictions on Exercise. Only the Participant may exercise the Option during
the Participant's lifetime. After the Participant's death, the Option shall be
exercisable (subject to the limitations specified in the Plan) solely by the
legal representatives of the Participant, the Participant’s designated
beneficiary or beneficiaries of the Option or by the person or persons who
acquire the right to exercise the Option by will or by the laws of descent and
distribution, to the extent that the Option is exercisable pursuant to this
Agreement.

7.
Special Forfeiture and Repayment Rules.

(a)
The Participant hereby acknowledges and agrees that in the event that the
Participant experiences a Triggering Event (as defined in the Plan) and unless
the Administrator or its delegate determines otherwise, then:

(i)
any portion of the Option that remains unexercised as of the date the
Administrator determines that the Participant has experienced a Triggering
Event, regardless of whether the Option is vested or unvested as of that date,
shall be immediately and automatically forfeited; and

(ii)
if the Participant (or his permitted transferee) exercised all or a portion of
the Option within the 12-month period immediately prior to the date of the acts
or omissions that gave rise to such Triggering Event or anytime thereafter,
within 10 days of receiving written notice from the Company that a Triggering
Event has occurred, the Participant shall pay to the Company an amount equal to
the product of the number of Shares as to which the Option was exercised,
multiplied by the excess, if any, of the Fair Market Value per share on the date
of exercise over the Exercise Price of the Option.

(b)
The Administrator or its delegate shall determine in its sole discretion whether
a Triggering Event has occurred with respect to the Participant.

(c)
The Participant hereby acknowledges and agrees that the restrictions contained
in the Plan are being made for the benefit of the Company in consideration of
the Participant’s receipt of the Option. The Participant further acknowledges
that the receipt of the Option is a voluntary action on the part of the
Participant and that the Company is unwilling to provide the Option to the
Participant without including the restrictions contained in the Plan.

(d)
The Participant hereby consents to a deduction from, and set-off against, any
amounts owed to the Participant by the Company or its affiliates from time to
time (including, but not limited to, amounts owed to the Participant as wages,
severance payments or other fringe benefits) to the extent of the amounts owed
to the Company by the Participant under this Agreement.

(e)
The Special Forfeiture and Repayments provisions of this Agreement and the Plan
are in addition to, not in lieu of, any other obligation and/or restriction that
the Participant may have with respect to the Company, whether by operation of
law, contract, or otherwise, including, without limitation, any



4

--------------------------------------------------------------------------------




non-competition and non-solicitation obligations contained in an employment
agreement entered into by and between the Participant and the Company or any of
its affiliates.
(f)
The Participant hereby further agrees that the Participant and this Award shall
be subject to the Incentive Compensation Restriction and Financial Recoupment
Program of the Company’s Corporate Integrity Agreement, to the extent
applicable, and any applicable clawback, recoupment or other similar policy that
the Company adopts (each, a “Policy”), and the Participant acknowledges and
agrees that the Award hereunder granted, the Shares issued or to be issued
and/or amounts paid or to be paid hereunder and/or amounts received with respect
to any sale of such Shares, shall be subject to potential cancellation,
recoupment, rescission, payback or other action in accordance with the terms of
such Policy. The Participant agrees and consents to the Company’s application,
implementation and enforcement of (i) any such Policy established by the Company
that may apply to the Participant and (ii) any provisions of applicable law
relating to cancellation, rescission, payback or recoupment of compensation, and
expressly agrees that the Company may take such actions as are necessary to
effectuate such Policy or applicable law without further consent or action being
required by the Participant. To the extent that the terms of this Agreement and
such Policy conflict, the terms of such Policy shall prevail.

8.
Grant Subject to Plan Provisions. This grant is made pursuant to the Plan, the
terms of which are incorporated herein by reference, and in all respects shall
be interpreted in accordance with the Plan. The grant and exercise of the Option
are subject to the provisions of the Plan and to interpretations, regulations
and determinations concerning the Plan established from time to time by the
Administrator in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (i) rights and obligations with respect to
Taxes, (ii) the Special Forfeiture and Repayment Rules provisions of the Plan,
(iii) the registration, qualification or listing of the Shares, (iv) capital or
other changes of the Company and (v) other requirements of applicable law. The
Participant has received a copy of the Plan, a copy of which is attached hereto,
has been provided with the opportunity to read the Plan and is familiar with the
terms and provisions thereof. The Participant hereby acknowledges receipt of the
prospectus for the Plan, a copy of which is attached hereto. The Administrator
shall have the authority to interpret and construe the Option in accordance with
this Agreement and pursuant to the terms of the Plan, and its decision shall be
binding and conclusive as to any questions arising hereunder.

9.
No Employment Rights. The grant of the Option shall not confer upon the
Participant any right to continue in Service and shall not interfere in any way
with the right of the Company (or any Parent or Subsidiary) to terminate the
Participant's Service at any time. The right of the Company (or any Parent or
Subsidiary) to terminate at will the Participant's Service at any time for any
reason is specifically reserved.

10.
Tax Consequences. The Participant acknowledges that the Company has not advised
the Participant regarding the Participant’s tax liability in connection with the
grant, vesting or exercise of the Option. The Participant is not relying on any
statements or representations of the Company or any of its agents in regard to
such liability. The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s own tax liability that may
arise as a result of the transactions contemplated by this Agreement.

11.
Assignment and Transfers. The rights and interests of the Participant under this
Agreement may not be sold, transferred, assigned, pledged or otherwise
encumbered or disposed of other than by will or by the laws of descent and
distribution.



5

--------------------------------------------------------------------------------




12.
Applicable Law. The validity, construction, interpretation and effect of this
instrument shall be governed by and determined in accordance with the laws of
the state of Delaware, without giving effect to conflicts of laws principles
thereof.

13.
Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Compensation Committee at 1300 Morris Drive, Chesterbrook, PA
19087, and any notice to the Participant shall be addressed to such Participant
at the current address shown on the payroll of the Company, or to such other
address as the Participant may designate to the Company in writing. Any notice
shall be delivered by hand, sent by overnight courier or telecopy or enclosed in
a properly sealed envelope addressed as stated above, registered and deposited,
postage prepaid, in a post office regularly maintained by the United States
Postal Service.

14.
Rights to Adjust. This Agreement shall not in any way affect the right of the
Company to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

15.
Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and the Participant,
the Participant’s assigns, the legal representatives, heirs and legatees of the
Participant’s estate and any beneficiaries of the Option designated by the
Participant.

16.
GRANT ACCEPTANCE. YOU MUST ACCEPT THE TERMS OF THIS AGREEMENT WITHIN 60 DAYS OF
RECEIPT IN ACCORDANCE WITH THE PROCEDURES SPECIFIED BY THE COMPANY. IF YOU DO
NOT ACCEPT THE TERMS AS INSTRUCTED, THIS AGREEMENT WILL AUTOMATICALLY, WITHOUT
FURTHER ACTION OF THE COMPANY OR THE ADMINISTRATOR, TERMINATE AND THE AWARD WILL
BE FORFEITED AT MIDNIGHT ON THE 60TH DAY. ACCEPTANCE OF THIS AGREEMENT
CONSTITUTES YOUR CONSENT TO ANY ACTION TAKEN UNDER THE PLAN AND THIS AGREEMENT
AND YOUR AGREEMENT TO BE BOUND BY THE COVENANTS AND AGREEMENTS CONTAINED IN
ATTACHMENT A AND ATTACHMENT B OF THE PLAN.



IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement effective as of the date of grant.
AMERISOURCEBERGEN CORPORATION






6